Citation Nr: 1427234	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-04 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in St. Louis, Missouri


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.
	

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from July 1984 to July 1986 and from January 1988 to May 1991.  The appellant is the Veteran's son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision by the Department of Veterans Affairs (VA) Education Center in St. Louis, Missouri. 

This case was previously before the Board in June 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran is not considered to be totally and permanently disabled due to service-connected disability.


CONCLUSION OF LAW

The basic eligibility criteria for DEA benefits under Chapter 35, Title 38, United States Code have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 3.327, 3.340, 3.807, 21.3021, 21.3030, 21.3040, 21.3041 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the appellant in substantiating this claim, and as the law and not the facts are dispositive, the provisions regarding notice and development do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

However, the Board notes that this case was remanded in June 2011.  At that time, the Board directed that the Veteran's claims file be associated with the appellant's education file in order to determine whether entitlement to DEA was warranted.  A review of the record shows that the Veteran's actual claims file has not been associated with the appellant's education file.  However, a review of the electronic file reveals that all pertinent rating decisions and notification letters are of record in the Veteran's electronic claims file and, so, accessible by the Board.  Therefore, the Board finds that additional remand for association of the Veteran's paper claims file with the appellant's education file is not necessary and there is no bar to proceeding with a final decision at this time.  

DEA is provided for the purpose of educating a child, spouse, or surviving spouse of a Veteran whose education would otherwise be impeded or interrupted by the disability or death of a parent or spouse from a disease or injury incurred or aggravated in active service.  38 U.S.C.A. § 3500.  A child, spouse, or surviving spouse, is eligible to receive DEA if his parent or spouse was a veteran who: (1) died of a service-connected disability; (2) died while totally and permanently disabled from a service-connected disability; or (3) has a total and permanent disability rating resulting from a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041. 

Generally, a total disability is considered to exist when there is present any impairment of mind or body, which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  Total disability may or may not be permanent.  A total disability permanent in nature is one where impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b). Once permanence is established, a veteran need not undergo further VA examinations in order to retain a 100 percent disability rating for the permanent disability.  See 38 C.F.R. §§ 3.327(b)(2)(iii).

The appellant has asserted that he should be awarded DEA benefits as his father received notice in December 2009 that he was considered totally and permanently disabled due to his service-connected posttraumatic stress disorder (PTSD).  

A review of the record shows that the Veteran was in receipt of a 100 percent disability rating for PTSD beginning in November 2003.  In a January 2009 rating decision, the Veteran's 100 percent disability rating for PTSD was confirmed and continued.  However, at that time it was determined that the Veteran's PTSD was subject to improvement and so, the Veteran was informed that he would be subject to review examination.  In July 2009, the Veteran's corporate award and rating data were obtained, which specifically indicated that there was no eligibility for DEA.  As indicated by the appellant, the Veteran was in fact sent a Summary of Benefits letter in December 2009 indicating that he was totally and permanently disabled.  In a June 2013 rating decision, the Veteran's 100 percent disability rating for PTSD was proposed to be reduced to a noncompensable rating.  In a January 2014 rating decision, the Veteran's 100 percent disability rating for PTSD was in fact reduced to noncompensable, effective February 1, 2014.  

The Board cannot explain why the Veteran was sent the December 2009 letter indicating that he was totally and permanently disabled due to his service-connected disabilities.  Such letter was sent in error or constituted a misstatement of the Veteran's 100 percent evaluation as the letter did not include a narrative discussion of the Veteran's PTSD symptomatology or other clinical findings.  The letter indicates that it was being provided for use in applying for (non-VA) benefits in which verification of VA benefits was required.  It was not notice of any type of adjudication action.  Therefore, the December 2009 letter does not constitute definitive proof that the Veteran was totally and permanently disabled due to his service-connected disabilities.

Without evidence indicating that the Veteran is totally and permanently disabled due to his service-connected disabilities, there is no basis upon which his child, the appellant, meets the basic eligibility requirements for DEA benefits.  In reaching this decision, the Board is sympathetic to the appellant's contentions.  Further, the Board notes that if the Veteran disagrees with the reduction of his disability rating for PTSD, the proper recourse would be for the Veteran to file a notice of disagreement with the rating decision implementing the reduction.  Nevertheless, the Board lacks the discretion to award education benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Those governing provisions direct that where, as here, the preponderance of the evidence is against the appellant's claim, that claim must be denied.


ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


